Citation Nr: 1716442	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot/ankle disability, to include right foot drop and ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1972 to September 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  Although the Veteran requested a Board hearing in his September 2011 VA Form 9 substantive appeal, he subsequently withdrew this request in October 2011 correspondence.

This case was previously before the Board in June 2014, at which time it was remanded for additional development, to include an addendum VA opinion addressing the cause of the Veteran's right ankle condition.  The case returned to the Board in December 2015, at which time the Board denied service connection for a right ankle disability.

The Veteran appealed the Board's denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  By Order dated July 2016, the Court vacated the Board's December 2015 denial and remanded this matter to the Board for compliance with the instructions included in a Joint Motion for Remand (Joint Motion).  In September 2016, the Board remanded this matter for additional development pursuant to the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2016 Joint Motion determined that the Board's reliance on a July 2014 VA medical opinion was not supported by adequate reasons and bases in light of the examiner's "purely speculative" determination of an alternate cause for the Veteran's right foot drop and the examiner's failure to conduct neurological testing despite his statement that such testing would allow him to "definitely determine" the cause of the right foot drop. 
In accordance with the Board remand, a VA examination was conducted in October 2016.  The VA examiner included December 2015 EMG and Nerve Conduction Studies in which the Chief of Neurology Service noted that the Veteran "appears to have very chronic subjective right leg symptoms of unclear etiology" and that, because an EMG does not identify the nature of the problem and the history is unclear, his recommendation that a "noncontrast MRI of the brain (to look for an old stroke) and lumbar spine" be conducted.  The Board notes that VA treatment records in January 2016 note that the Veteran declined to undergo an MRI of the brain and lumbar spine.  However, because there is no indication that the Veteran was apprised (at least during the October 2016 VA examination) about the importance of such testing, and because there is still no clear evidence about the cause of his current right ankle disability, the Board finds an additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).  

Additionally, although not addressed by the Joint Motion, the Board finds that there has not been substantial compliance with the June 2014 Board remand which specifically noted that the Veteran requested de novo review by a Decision Review Officer (DRO) in his February 2010 notice of disagreement with the RO's February 2010 rating decision.  Because the September 2011 statement of the case (SOC) did not reflect that DRO review was undertaken, the Board remanded the matter with instructions for DRO review.  The record does not reflect that such review was undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is also some indication in the Veteran's VA treatment records that he is continuing to receive private treatment for the disability on appeal.  On remand, the RO should attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for the disability on appeal since his discharge from service (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to secure the complete clinical records of all such treatment or evaluation.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. 

2.  The AOJ should obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for the disability on appeal (i.e., update to the present all records of VA evaluations and treatment for his right foot/ankle disability from all VAMCs).

3.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the nature and cause of his current right foot/ankle disability.  The examiner must review the entire record in conjunction with the examination.  

All indicated tests or studies, to include an MRI of the brain and spine, should be completed.  The Veteran is reminded that he has a duty to cooperate with the examination, including any testing that would aid in the development of facts pertinent to his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street). 
Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each right foot/ankle disability entity found.  The opinion provider is informed that it is not enough merely to conclude the Veteran does not have the claimed conditions, even if not diagnosed during this current or prior evaluation. Instead, the Veteran only needs to show he has had this claimed condition at SOME point since the filing of his claim or contemporaneous thereto, even if it has now resolved.

(b) Please identify the likely cause for each right foot/ankle disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is causally related to his military service?  If not, please identify the causal factor(s) considered more likely for each diagnosed right ankle/foot disability.  All pertinent diagnoses already of record must be addressed.   

The examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

4.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  This adjudication must constitute a de novo review by the DRO and such review should be indicated in the SSOC. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




